DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8, 10, 12, 14, 15, 17-22, 24, 26, 27 and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. US 2003/0203196 (hereinafter “Trokhan”), and further in view of United States Patent Regarding claims 1, 8, 10, 20-22, 24, 40, and 41 	Trokhan teaches a flexible structure comprising a plurality of starch filaments (fibrous element selected from the group consisting of: filaments and/or fibers) (polar solvent-soluble filament-forming materials comprising a water-soluble hydroxyl polymer, where the hydroxyl polymer comprises starch).  The structure comprises at least a first region and a second region, each of the first region and second region has at least one common intensive property, where the common intensive properties include density, basis weight, elevation, opacity, etc.  Trokhan teaches the common intensive property of the first region differs in value from the common intensive property of the second region (abstract).  Trokhan teaches one of the first and second regions comprise a substantially continuous network, and the other of the first and second regions comprise a plurality of discrete areas dispersed throughout the substantially continuous network (paragraph [0011]).  Trokhan teaches the substantially continuous network region (first region) can have a relatively high density relative to a relatively low density of the pillows (second region) or the substantially continuous network region (first region) can have a relatively low density relative to a relatively high density of the pillows (second region)  (paragraph [0087]).  Trokhan teaches the addition of additives (one or more fibrous element active agent) can typically be included with the starch polymer including surfactants which may be desirable depending on the particular end use of the product contemplated (paragraphs [0114] and [0118]), which corresponds to the claimed fibrous element active agent.  Trokhan also teaches the starch composition may comprise from Regarding claim 12 	In addition, Trokhan teaches the additive may be a combination of different materials (two or more different fibrous element active agents, particulate active agents, and mixtures thereof) (paragraphs [0031], [0054] and [0114]).Regarding claim 14 	In addition, Trokhan teaches the starch filaments can be produced from a mixture comprising starch, water, plasticizers, and other optional additives (paragraph [0102]).  Trokhan teaches a native water content of the starch can be from about 5 wt% to about 16 wt% (paragraph [0112]), which falls within the claimed range.Regarding claims 15, 17 and 18 	Regarding an average disintegration time, an average dissolution time, an average basis weight normalized disintegration time, and an average basis weight normalized dissolution time of the fibrous structure, although the prior art does not explicitly disclose the fibrous structure exhibiting an average disintegration time of about 60 s or less as measured according to the Dissolution Test Method, the fibrous structure exhibiting an average basis weight normalized disintegration time of about 1.0 s/gsm or less as measured according to the Dissolution Test Method, and the fibrous structure exhibiting an average basis weight normalized dissolution time of about 10 s/gsm or less as measured according to the Dissolution Test Method, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Trokhan and Mitchler teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  See MPEP § 2112. Regarding claim 19 	In addition, Trokhan teaches extruded starch fibers (plurality of fibrous elements) are continuous and have diameters ranging from 3 to 5 microns (paragraph [0149]), Regarding claims 26 and 27 	In addition, Trokhan illustrates the surface area of the flexible structure 100 contains first region portions 110 and second region portions 120 (Figures 1 and 3).  Trokhan teaches the first region portions 110 forms pockets 115 which improves absorbency characteristics of the flexible structure (paragraphs [0092] and [0093]; and Figure 3). 	Trokhan does not explicitly teach: (1) the first region comprises from about 5% to about 95% of the total area of the fibrous structure; or (2) the second region comprises from about 5% to about 95% of the total area of the fibrous structure.  Absent a showing of criticality with respect to the surface areas of the first region and the second region (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the first region portions 110 and the second region portions 120 based on a total area of the fibrous structure through routine experimentation in order to achieve the desired absorbency characteristics of the flexible structure.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(B).Regarding claims 33-35	In addition, Mitchler teaches the fibrous structure 89 is a layered fibrous structure comprising one or more layers of the plurality of fibrous elements and one or more 86 (Figures 3-5; and column 7, line 66 through column 8, line 40).Regarding claims 36 and 37 	As previously mentioned, Trokhan teaches the additives include inorganic fillers, such as the oxides of magnesium, aluminum, silicon, and titanium, may be added as inexpensive fillers or processing aides.  Additionally, inorganic salts, including alkali metal salts, alkaline earth metal salts, phosphate salts, etc., may be used as processing aides (paragraph [0117]), which corresponds to particles selected from the group of water-soluble particles, water-insoluble particles, and mixtures thereof. 	Alternatively, the water solubility of the aforementioned additives must necessarily be either water-soluble or water-insoluble as these two options encompass the entire range of possible water solubility properties of the disclosed additives.  In other words, by definition, the additives disclosed by Trokhan must be either water-soluble or water-insoluble. Regarding claims 38 and 39.
Claims 2-4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 1 above, and further in view of United States Patent Number 4,637,859 (hereinafter “Trokhan-859”).Regarding claims 2-4 and 9 	The limitations for claim 1 have been set forth above.  In addition, Trokhan does not explicitly teach a basis weight of the fibrous structure and specific values for the first average density and the second average density. 	Trokhan-859 teaches a soft, absorbent paper web made of fibers (filament-forming materials) which form an embryonic web which has a macroscopic monoplanar, continuous, patterned network surface (region), where the paper web has distinct continuous network region and a plurality of domes (discrete zones) dispersed throughout the whole of the network region (abstract).   	Trokhan-859 teaches an embodiment where the basis weight of the domes and network regions are essentially equal but the densities vary.  Trokhan suggests that the varying densities originate from the presence of shorter fibers in the domes and longer fibers in the network region.  The incorporation of shorter fibers in the domes can serve to accentuate the desirable characteristics of each region, where the softness, absorbency, and bulk of the domes are enhanced and, at the same time, the strength of the network region is enhanced.  The preferred density of the network region (average first density) is from 0.400 to about 0.800 g/cc, which falls within the claimed range, the preferred average density of the domes (average second density) is from about 0.040 to about 0.150 g/cc, which falls within the claimed range, and the overall preferred basis .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2007/0071537 (hereinafter “Reddy”).Regarding claim 11 	The limitations for claim 1 have been set forth above.  In addition, Trokhan does not explicitly teach at least one of the additives (one or more fibrous element active agents) is selected from the group consisting of: skin benefit agents, medicinal agents, lotions, fabric care agents, dishwashing agents, carpet care agents, surface care agents, hair care agents, air care agents, teeth whitening agents, tooth care agents, mouthwash agents, periodontal gum care agents, and mixtures thereof. 	Reddy teaches a wipe having first and second substrate webs joined together in a face-to-face configuration with at least one primary capsule between the two substrate webs is disposed (abstract).  Reddy teaches the primary capsule encapsulates a primary agent that is released from the capsule upon occurrence of a triggering event Id.)  Reddy teaches the wiper 10 may include one or more agents that are encapsulated and held between the substrate webs 14 of the wiper 10 until they are released into the substrate webs 14. Various agents may provide various functionalities to the wipers 10 of the invention. Such agents may include water, cleaning solution, soap, degreaser, disinfectant, sanitizer, antibacterial substance, moisturizer, emollient, medicine, pH buffer, indicator, cosmetic, beauty care substance, or the like (paragraph [0072]), which corresponds to at least skin benefit agents, medicinal agents, lotions, fabric care agents, dishwashing agents, carpet care agents, surface care agents, hair care agents, air care agents, and mixture thereof. 	Trokhan and Reddy are analogous inventions in the field of paper products.  It would have been obvious to one skilled in the art at the time of the invention to modify the additives of Trokhan with the agents of Reddy to provide various functionalities to Trokhan’s flexible fibrous structure.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 1 above, and further in view of WO 03/044153 A1 (hereinafter “Seth”).Regarding claim 13 	The limitations for claim 1 have been set forth above.  In addition, Trokhan does not explicitly teach the fibrous web further comprises a dissolution aid. 	Seth discloses a disposable dry cleansing article that is formed from a melt extruded fibrous web that has incorporated into the fibers forming the web (filament-.
Claims 20, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan, Mitchler, and further in view of Trokhan-859.Regarding claims 20, 24 and 25
	Trokhan teaches a flexible structure comprising a plurality of starch filaments (polar solvent-soluble filament-forming materials comprising a water-soluble hydroxyl polymer).  The structure comprises at least a first region and a second region, each of the first region and second region has at least one common intensive property, where the common intensive properties include density, basis weight, elevation, opacity, etc.  Trokhan teaches the common intensive property of the first region differs in value from the common intensive property of the second region (abstract).  Trokhan teaches one of prima facie case of obviousness.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the second average density of the network region and the first average density of the plurality of discrete zones of Trokhan with the densities of Trokhan-859 to improve softness, absorbency, bulk, and strength of the overall disposable dry cleansing article.	Regarding the fibrous element active agents release from the fibrous element . 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trokhan and Mitchler as applied to claim 22 above, and further in view of Trokhan-859.Regarding claim 23 	The limitations for claim 22 have been set forth above.  In addition, as previously mentioned, Trokhan teaches the substantially continuous network region (first region) can have a relatively high density relative to a relatively low density of the pillows (second region) (paragraph [0087]).   	Trokhan does not explicitly teach specific values for the relatively high average density of the containing network regions and the relatively low average density the second average density. 	 Trokhan-859 teaches a soft, absorbent paper web made of fibers (filament-forming materials) which form an embryonic web which has a macroscopic monoplanar, continuous, patterned network surface (region), where the paper web has distinct prima facie case of obviousness.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the first average density of the network region and the second average density of the plurality of discrete zones of Trokhan with the densities of Trokhan-859 to improve softness, absorbency, bulk, and strength of the overall disposable dry cleansing article.
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 	The applicant argued claims 1 and 20 are not obvious over the combination of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/           Primary Examiner, Art Unit 1783